Title: John Willis and Others to James Madison, 5 May 1827
From: Willis, John
To: Madison, James


                        
                            
                                Dear Sir,
                            
                                
                                    University of Virginia
                                
                                May 5th 182[7]
                            
                        
                        
                        The documents of our society having been misplaced and we not being able to ascertain whether you have been
                            informed that you were elected an honorary member of the Jefferson society as a committee have the honour to announce
                            to you your appointment, and that we shall feel ourselves much gratified whenever you visit the University to be honoured
                            with your attendance—We are Sir with respect and esteem Your Obt. Sevts.
                        
                            
                                John Willis
                        
                            
                                Thos. S. Gholson
                            
                        
                            R. Howerton
                        
                    